       Case 7:20-cv-03557-CS Document 7 Filed 05/18/20 Page 1 of 1


                      SHE R T R E M O N T E                                LLP


                                                                                     May 18, 2020


VIA ECF AND EMAIL

The Honorable Cathy Seibel
United States District Judge
Southern District of New York
Hon. Charles L. Brieant, Jr. United States Courthouse
300 Quarropas Street
White Plains, NY 10601


              Re:     Terpin v. Pinsky, et al.,
                      Case No. 20 Civ. 3557 (CS)


Dear Judge Seibel:

        We represent Ellis Pinsky, a defendant in the above-referenced action. We write
to respectfully request that Mr. Pinsky’s time to answer, move, or otherwise respond to
the Complaint filed by Michael Terpin be extended to August 1, 2020. Mr. Pinsky’s
current date to answer or otherwise respond to the Complaint is June 1, 2020. Mr. Pinsky
has not made any prior request for an extension of time to answer or otherwise respond to
the Complaint. Mr. Pinsky has agreed to waive all service-related objections and
defenses and preserves all other defenses and objections. Based on this waiver, counsel
for Mr. Terpin has consented to this request.

                                                    Respectfully submitted,

                                                    SHER TREMONTE LLP

                                                    By: /s/Noam Biale
                                                        Noam Biale
                                                        90 Broad Street, 23rd Floor
                                                        New York, NY 10004
                                                        T: (212) 202-2600
                                                        F: (212) 202-4156
                                                        nbiale@shertremonte.com

                                                          Attorneys for Ellis Pinsky



cc:    Cornelius McCarthy, Esq. (via ECF and Email)
       Paul Blechner, Esq. (by Email)


                            90 Broad Street | 23rd Floor | New York, NY 10004
                      www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
